Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 14-24, drawn to a semiconductor device.
Group II, claim(s) 25-26, drawn to a method for manufacturing a semiconductor device.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I (FIG. 1) pertaining to a capacitor formed in the trench comprising three conductive layers 21-23 insulated by dielectrics 31-33 wherein conductive layers 21,23 are connected to first electrode 41 through contact hole and conductive layer 22 is connected to the second electrode 42 through semiconductor substrate 10
Species II (FIG. 21) pertaining to a capacitor formed in the trench comprising seven conductive layers 21-27 insulated by dielectrics 31-37 wherein conductive layers 21,23,225,27 are connected to first electrode 41 through contact hole and conductive layers 22,24,26 are connected to the second electrode 42 through semiconductor substrate 10 (claim 16)
Species III (FIG. 28) pertaining to a capacitor formed in the trench comprising three conductive layers 21-23 insulated by dielectrics 31-33 wherein conductive layers 21,23 and the first electrode 41 are directly laminated over the main surface of the substrate and conductive layer 22 is connected to the second electrode 42 through semiconductor substrate 10 (claim 19)

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  at least claims 14 and 25 are generic
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II lack unity of invention because even though the inventions of these groups require the technical feature of a semiconductor device comprising: a trench is formed on a first main surface a conductive semiconductor substrate; a plurality of conductive layers, each of which is either a first conductive layer or a second conductive layer, the conductive layers being laminated on one another along a surface normal direction of a side surface of the trench; dielectric layers arranged between a conductive layer closest to the side surface of the trench among the plurality of conductive layers and the side surface of the trench, and between the plurality of corresponding conductive layers; and the second conductive layer electrically connected to the semiconductor substrate, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sneh US 2004/0036051 A1.  
Sneh teaches (e.g. FIG. 14) a semiconductor device comprising: a trench is formed on a first main surface a conductive semiconductor substrate 10; a plurality of conductive layers .

Species I, II, and III lack unity of invention because even though the inventions of these groups require the technical feature of a semiconductor device as recited in claim 14, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sneh US 2004/0036051 A1.  
Sneh teaches (e.g. FIGs. 1-14) a semiconductor device comprising: a conductive semiconductor substrate 10 having first (top) and second (bottom) main surfaces facing each other, in which a trench is formed on the first (top) main surface; a plurality of conductive layers 16,22,28, each of which is either a first conductive layer 16,28 or a second conductive layer 22, the conductive layers 16,22,28 being laminated on one another along a surface normal direction of a side surface of the trench; dielectric layers 14,43 arranged between a conductive layer 16 closest to the side surface of the trench among the plurality of conductive layers 16,22,28 and the side surface of the trench, and between the plurality of corresponding conductive layers 16,22,28; a first electrode 30 that is arranged outside the trench and electrically connects to the first conductive layer 16,28 outside the trench in plan view; and a second electrode 26 (FIG. 7) that is arranged outside the trench and electrically connects to the second conductive layer 22, wherein the first conductive layer 16,28 is electrically insulated from the semiconductor substrate 10, and wherein the semiconductor substrate 10 that electrically connects to the second conductive layer 22 inside the trench electrically connects to the second electrode 26.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815